Citation Nr: 0109745	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain superimposed on spondylolisthesis, 
on appeal from initial rating.

2.  Entitlement to total disability evaluation based upon 
individual employability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to February 
1956.

This appeal arises from a November 1999 rating decision of 
the Boston, Massachusetts, Regional Office (RO) which 
assigned a 40 percent disability rating for chronic 
lumbosacral strain superimposed on spondylolisthesis, after 
granting service connection for the same.  This appeal also 
arises from a rating decision of April 2000, wherein the RO 
determined that the veteran was not entitled to a total 
disability evaluation based on individual unemployability 
(TDIU) due to his service-connected disabilities.  A notice 
of disagreement (NOD) with respect to both determinations was 
received in April 2000.  The RO issued the statement of the 
case (SOC) to the veteran in May 2000.  The veteran's 
substantive appeal was received in May 2000.

REMAND

The veteran is currently service connected for chronic 
lumbosacral strain superimposed on spondylolisthesis, with a 
disability evaluation of 40 percent.  
The record on appeal demonstrates that the veteran currently 
suffers from spondylolisthesis.  Spondylolisthesis is defined 
as "forward displacement of one vertebra over another, 
usually of the fifth lumbar over the body of the sacrum, or 
of the fourth lumbar over the fifth, usually due to a 
developmental defect in the pars interarticularis."  
Dorland's Illustrated Medical Dictionary 1567 (27th ed. 
1988).  See Smith v. Derwinski, 1 Vet.App. 235, 236 (1991).  
The veteran asserts that the symptoms from this service-
connected disability preclude any form of gainful employment.  
According to the veteran, he was last employed full time in 
February 1978, and has held no employment since 1987.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

A total disability may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).

The U.S. Court of Appeals for Veterans Claims has held, in 
Van Hoose v. Brown, 4 Vet.App. 361 (1993), that for a veteran 
to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm.  38 C.F.R. §§ 4.1, 
4.15 (2000).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not sufficient.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and maintain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Moreover, 
there is no statute or regulation which requires VA to 
conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 
Vet.App. 229 (1994); see also Beaty v. Brown, 6 Vet.App. 532, 
538 (1994).

Moreover, in discussing the unemployability criteria, the 
Court has indicated that, in essence, the unemployability 
question, that is, the ability or inability to engage in 
substantial gainful activity, had to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 
Vet.App. 83 (1991).  Marginal employment shall not be 
considered substantially gainful employment, and generally 
shall be deemed to exist when a veteran's earned income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See also Faust v. 
West, 13 Vet.App. 342, 354-56 (2000).

Unemployability associated with advancing age or intercurrent 
disability may not be used as basis for a total disability 
rating.  38 C.F.R. § 4.19 (2000).  Marginal employment is not 
be considered substantially gainful employment.  Factors to 
be considered, however, will include the veteran's employment 
history, educational attainment, and vocational experience.  
38 C.F.R. § 4.16 (2000).

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
This new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000). 

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a)).  Regarding the provision of medical 
examinations, the VCAA states:

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as amended at 38 U.S.C. § 5103A(d)).

The veteran's private physician, Harilaos Saskellarides, 
M.D., provided a report dated in October 1999.  He indicated 
that he had initially seen the veteran in February 1978, for 
acute pain in the low back.  A myelogram in August 1979 
revealed spondylolisthesis at L5-S1.  Dr. Saskellarides 
stated that the veteran was totally disabled from gainful 
employment from February 1978 until the latter part of 1981.  
The veteran was said to have reinjured his back in February 
1983.  He presented with pain in the low back radiating down 
to the right gluteal area.  Walking and sitting exacerbated 
his symptoms.  

Dr. Saskellarides' examinations of August and September 1999 
revealed a one-inch list of the spine, moderate tenderness on 
pressure over the L4-L5, L5-S1 area, moderate spasm of the 
paraspinal muscles bilaterally, and moderate tenderness on 
pressure over both sacroiliac joint areas.  Flexion was 
limited to 30 degrees, extension to 5 degrees, and lateral 
flexion to 25 degrees.  There was a positive Laseque's sign, 
and left ankle reflexes were moderately diminished compared 
with the right.  The doctor stated that X-rays taken in 
October 1997 had revealed moderate sclerotic changes in the 
posterior joints at L5-S1, first degree spondylolisthesis 
with moderate hypertrophic changes and anterior lipping at 
the same level, and a defect in the pars interarticularis at 
L5.  The diagnosis indicated acute strain of the lumbosacral 
spine, chronic lumbar spondylolisthesis at L5-S1, 
degenerative disc disease at multiple levels, and painful 
symptoms arising from the lumbosacral spine and radiating to 
both lower extremities.  He also stated that the veteran was 
unable to engage in any physical activities, particularly 
involving excessive sitting, walking, traversing stairs, 
bending, stooping, climbing, pulling, or twisting.  It was 
his belief that the veteran remained totally and permanently 
disabled.

The veteran was afforded a VA examination in March 2000.  He 
presented with constant pain in his lower back that radiated 
to both lower extremities.  He also complained of numbness in 
his feet.  He described his symptoms as excruciating, 
occurring daily and lasting all day.  He stated that walking 
and bending brought on the pain, and that he wore a brace and 
walked with a cane.  He maintained that he was unable to 
carry out most normal daily activities, and that he had not 
worked since 1987 due to back problems.  On clinical 
evaluation, normal posture was noted.  However, the examiner 
also noted that the veteran walked with an abnormal gait due 
to weakness in his left leg.  On examination of the lumbar 
spine, there was tenderness over both sides of the back.  The 
veteran was limited to 25 degrees on straight leg raising of 
both legs.  Flexion was limited to 30 degrees due to pain, 
with 95 degrees being normal.  He had pain on extension at 10 
degrees, with 35 degrees being normal.  Right and left 
lateral flexion produced pain at 15 degrees, with 40 degrees 
being normal.  Right and left rotation produced pain at 15 
degrees, with 35 degrees of rotation being normal.  On 
neurological examination, the veteran had normal motor 
function of the lower extremities.  Sensory and deep tendon 
reflexes were within normal limits.  The diagnosis was 
spondylolisthesis, with marked limitation of motion of the 
lumbar spine.   An undated addendum noted that the veteran's 
diagnosis, based on X-rays received and reviewed after the 
March 2000 examination, was "Established diagnosis 
spondylolisthesis noted with Lower lumbar osteoarthritis with 
degenerative disc disease at L5-S1 seen on lumbar 
x-ray."

While the medical records discussed above agree as to the 
veteran's diagnosis, the VA examination did not address the 
extent of his neurological symptomatology and the limitations 
placed upon the veteran due to his disability.  The Court has 
held that a medical examination must specifically address 
pertinent issues, and that the silence of an examiner cannot 
be relied on as evidence against a claim.  See Wisch v. 
Brown, 8 Vet.App. 139 (1995).  The differing medical opinions 
in this case leave the Board without sufficient medical 
evidence to render a decision on the veteran's claim.  Thus, 
another VA examination, in compliance with the development 
instructions set forth below, should be afforded.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connected with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

On further review of the record, the Board notes that the 
veteran's claims folder does not appear to have been reviewed 
in conjunction with the March 2000 examination.  The RO's 
February 2000 Exam Request Report indicates that the claims 
folder was not to be made available to the VA examiner for 
review.  In this regard, the report of the March 2000 VA  
medical examination does not provide any evidence that the 
veteran's claims folder was reviewed.  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); Lineberger v. Brown, 5 
Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet.App. 454, 
456 (1993); 38 C.F.R. § 3.326 (2000).  The RO should 
therefore take the necessary measures to ensure that the 
veteran's claims folder is made available to the examiner 
prior to any examination.

In view of the foregoing, the Board finds that additional 
development is necessary.  Therefore, this case is Remanded 
to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and non-VA 
medical care providers who have treated him 
for his low back disorder since February 
1998.  After securing the necessary 
release(s), the RO should request any such 
records not currently associated with the 
claims folder.

2.  The RO should inquire as to whether the 
veteran is in receipt of Social Security 
disability benefits.  If the veteran's 
response is affirmative, the RO should 
obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits, as well as the medical 
records relied upon in rendering its 
decision on the veteran's claim.

3.  The RO should schedule the veteran for 
VA orthopedic and neurological examinations.  
The veteran should be properly notified of 
the date, time, and place of the 
examinations in writing.  The claims folder, 
to include a copy of this Remand, must be 
made available to the examiner(s) prior to 
examination.  Such tests as the examiners 
deem necessary should be performed.

a.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  If the examiner 
finds that it is not feasible to answer 
a particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

(i)  The examiner should be asked 
to state the ranges of motion of 
the veteran's lumbar spine in 
degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the lumbar spine in 
degrees.

(ii)  The examiner should be 
asked to determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected low back disability, 
and, if feasible, these 
determinations must be expressed 
in terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(iii)  The examiner should be 
asked to express an opinion as to 
whether pain in the low back 
could significantly limit 
functional ability during flare-
ups or during periods of repeated 
use.  This determination should 
also, if feasible, be portrayed 
in terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

(iv)  The examiner should be 
asked to describe what type of 
employment activities would be 
limited by the veteran's service-
connected disability and whether 
or not sedentary employment would 
be feasible.  The reasons and 
bases for all conclusions should 
be provided.

(v)  If the VA examiner's 
findings and conclusions are not 
consistent with those of Dr. 
Saskellarides, the examiner 
should provide an explanation for 
those inconsistencies. 

b.  Special instructions for the 
neurological examiner:  Any 
neurological complaints or findings 
attributable to the veteran's service-
connected disability of the low back 
should be identified.

(i)  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of, or otherwise 
related to, the service-connected 
degenerative changes to his 
lumbar spine, L5-S1.  If so, the 
examiner should state whether the 
veteran experiences recurring 
attacks, and the degree of 
intermittent relief he 
experiences between those 
attacks.  The examiner should 
further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes, and the 
total duration of any of those 
episodes.

(ii)  The examiner should also be 
asked whether there is evidence 
that the veteran has sciatic 
neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If 
so, the examiner should state 
whether the sciatic neuropathy 
results in demonstrable muscle 
spasm, absent ankle jerk, or any 
other positive neurological 
finding.  All factors upon which 
any medical opinion is based must 
be set forth for the record.

(iii)  The examiner should also 
be asked to describe what type of 
employment activities would be 
limited by the veteran's service-
connected disability and whether 
sedentary employment would be 
feasible.  Explanations for all 
conclusions should be provided.

(iv)  In the event of findings 
and conclusions that are 
inconsistent with those of Dr. 
Saskellarides, the examiner 
should provide specific reasons 
and bases for those 
inconsistencies.   

4.  Following completion of the foregoing, 
the RO should review the claims folder to 
ensure that all development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
absence from the medical reviews of  all 
opinions requested, appropriate corrective 
action is to be implemented.

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the above mentioned 
development actions have been conducted and 
completed in full. In doing so, all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, should be 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disability, the RO should 
discuss the provisions of DeLuca v. Brown, 8 
Vet.App. 202 (1995), 38 C.F.R. §§ 4.40 and 
4.45, and VAOPGCPREC 36-97 (December 12, 
1997) (VA Office of the General Counsel 
determined that Diagnostic Code 5293 
(intervertebral disc syndrome) is predicated 
upon limitation of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 must be considered in 
conjunction with that code).  The RO should 
also give consideration to the possibility 
of staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
decision remains adverse to the veteran, he 
and his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your the.  38 C.F.R. § 20.1100(b) (2000).


